BEAUCHAMP, Judge.
This appeal is from the district court of Hardeman County and, as we analyze the record, it is an attempt to appeal from an order of the court revoking a suspended sentence which had been given by a jury in Cause No. 1991 on the 3rd day of October, 1939, wherein the appellant was given a suspended sentence upon a verdict of five years in the penitentiary. Appellant was charged with the offense of passing a forged instrument and the proceedings thereon appear to be in every respect regular.
It appears further that at the January Term, 1940, of the District1 Court of Childress County, Texas, the appellant was indicted for a felony, to-wit, driving an automobile on a public highway while intoxicated, in Cause No. 2047. On June 11 of the same year he was tried before a jury which found him guilty and assessed a penalty of five days in jail and a fine of $50.00. Certified copies of this procedure appear in the record. On May 26, 1941, the State filed a motion in Cause No. 1991, Hardeman County, asking that the judgment of the court in said cause suspending the sentence be revoked in consequence of the subsequent conviction in Childress County. The matter *165came on for hearing on the 30th day of May and the record contains the order of the court revoking the previous order suspending the sentence and setting it aside, further directing that appellant be delivered to the proper authorities to be transferred to the State penitentiary. The judgment further recites: “From which judgment and sentence defendant gave notice of appeal, etc.”
The appeal, therefore, is before us, but jve find in it no statement of facts and no bills of exception and no irregularities are shown. There is nothing presented for our consideration and the judgment of the trial court is affirmed.